Exhibit 10.74

[Execution]

FOURTH AMENDMENT AND JOINDER TO

REVOLVING CREDIT AND SECURITY AGREEMENT

THIS FOURTH AMENDMENT AND JOINDER TO REVOLVING CREDIT AND SECURITY AGREEMENT
(this “Amendment”), with an effective date of August 23, 2018, is entered into
by and among QUANTUM CORPORATION, a Delaware corporation (“Quantum”), QUANTUM
LTO HOLDINGS, LLC, a Delaware limited liability company (“Quantum LTO” and
together with Quantum and each other Person joined to the Credit Agreement as a
borrower from time to time, collectively, the “Borrowers” and each a
“Borrower”), the financial institutions which are now or which hereafter become
a party to the Credit Agreement as lenders (collectively, the “Lenders” and each
a “Lender”), and PNC BANK, NATIONAL ASSOCIATION (“PNC”), in its capacity as
agent for the Lenders (in such capacity, together with its successors and
assigns, “Agent”).

RECITALS

A. Agent, the Lenders and the Borrowers are parties to that certain Revolving
Credit and Security Agreement, dated as of October 21, 2016, as amended by the
First Amendment to Revolving Credit and Security Agreement, dated as of
April 19, 2017, the Second Amendment to Revolving Credit and Security Agreement,
dated as of November 6, 2017, and the Third Amendment to Revolving Credit and
Security Agreement, dated as of February 14, 2018 (as amended hereby and as the
same may be further amended, modified, supplemented, renewed, restated or
replaced from time to time, the “Credit Agreement”), pursuant to which the
Lenders have made and may hereafter make certain loans and have provided and may
hereafter provide certain financial accommodations to the Borrowers.

B. Quantum has notified Agent and Lenders that Quantum has formed Quantum LTO as
a wholly-owned Subsidiary on or about August 17, 2018 and, pursuant to
Section 7.12 of the Credit Agreement, requests that Quantum LTO join the Credit
Agreement as a Borrower and become jointly and severally liable for the
obligations of the other Borrowers thereunder and under the Other Documents and
grant to Agent, for its benefit and for the ratable benefit of each Lender and
each other Secured Party, a security interest in its Collateral to secure the
Obligations.

C. The Borrowers have requested that Agent and the Lenders make certain
amendments to the Credit Agreement as set forth herein, and Agent and the
Lenders have agreed to make such amendments, subject to the terms and conditions
set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:



--------------------------------------------------------------------------------

1. Definitions.

(a) Interpretation. Capitalized terms used herein and not defined shall have the
meanings given to such terms in the Credit Agreement.

(b) New Definitions. The following defined terms are hereby added to Section 1.2
of the Credit Agreement in their proper alphabetical order:

“Beneficial Owner” shall mean, for each Loan Party, each of the following:
(a) each individual, if any, who, directly or indirectly, owns 25% or more of
such Loan Party’s Equity Interests; and (b) a single individual with significant
responsibility to control, manage, or direct such Loan Party.

“Certificate of Beneficial Ownership ” shall mean, for each Loan Party, the
certificate in form and substance acceptable to Agent (as amended or modified by
Agent from time to time in its sole discretion), certifying, among other things,
the Beneficial Owner of such Loan Party.

“Eligible Recurring Royalty Revenue Receivables” shall mean Receivables of a
Borrower which satisfy all of the criteria of Eligible Receivables other than
clause (a) of the definition thereof; provided that (a) such Receivables are
owing from a Specified Recurring Royalty Revenue Customer and (b) such
Receivables shall only be Eligible Recurring Royalty Revenue Receivables to the
extent they constitute payments in respect of Recurring Royalty Revenue for the
quarters ending June 30, 2018 and September 30, 2018.

“Fourth Amendment” shall mean the Fourth Amendment to Revolving Credit and
Security Agreement, dated as of the Fourth Amendment Effective Date, by and
among Agent, Lenders and the Borrowers.

“Fourth Amendment Effective Date” shall mean August 23, 2018.

“LIBOR Termination Date” shall have the meaning set forth in Section 3.8.2(a)
hereof.

“Overnight Bank Funding Rate” shall mean, for any, day the rate per annum (based
on a year of 360 days and actual days elapsed) comprised of both overnight
federal funds and overnight Eurocurrency borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the Federal Reserve Bank of New York, as set forth on its public website from
time to time, and as published on the next succeeding Business Day as the
overnight bank funding rate by such Federal Reserve Bank (or by such other
recognized electronic source (such as Bloomberg) selected by Agent for the
purpose of displaying such rate) (an “Alternate Source”); provided, that if such
day is not a Business Day, the Overnight Bank Funding Rate for such day shall be
such rate on the immediately preceding Business Day; provided, further, that if
such rate shall at any time, for any reason, no longer exist, a

 

2



--------------------------------------------------------------------------------

comparable replacement rate determined by Agent at such time (which
determination shall be conclusive absent manifest error). If the Overnight Bank
Funding Rate determined as above would be less than zero, then such rate shall
be deemed to be zero. The rate of interest charged shall be adjusted as of each
Business Day based on changes in the Overnight Bank Funding Rate without notice
to the Borrowers.

“Recurring Royalty Revenue Borrowing Period” shall mean the period commencing on
the Fourth Amendment Effective Date and ending on the earlier of
(x) December 15, 2018 and (y) the date of receipt by Borrowers of the payment in
respect of the Recurring Royalty Revenue from the Specified Recurring Royalty
Revenue Customers for the quarter ending September 30, 2018.

“Specified Recurring Royalty Revenue Customers” shall mean the following
Customers of the Borrowers (together with their respective Affiliates): (a)
Fuji, (b) Sony, (c) Maxell, and (d) any other Customer which Agent may approve
after the Fourth Amendment Effective Date in its sole discretion.

(c) Amendments to Definitions.

(i) Alternate Base Rate. The definition of “Alternate Base Rate” in Section 1.2
of the Credit Agreement is hereby amended by deleting such definition in its
entirety and replacing it with the following:

“ ‘Alternate Base Rate’ shall mean, for any day, a rate per annum equal to the
highest of (a) the Base Rate in effect on such day, (b) the sum of the Overnight
Bank Funding Rate in effect on such day plus one half of one percent (0.5%), and
(c) the sum of the Daily LIBOR Rate in effect on such day plus one percent
(1.0%), so long as a Daily LIBOR Rate is offered, ascertainable and not
unlawful. Any change in the Alternate Base Rate (or any component thereof) shall
take effect at the opening of business on the day such change occurs.”

(ii) Alternate Source. The definition of “Alternate Source” in Section 1.2 of
the Credit Agreement is hereby amended by deleting such definition in its
entirety and replacing it with the following:

“ ‘Alternate Source’ shall have the meaning set forth in the definition of
“Overnight Bank Funding Rate”.”

(iii) EBITDA. The definition of “EBITDA” in Section 1.2 of the Credit Agreement
is hereby amended by deleting clauses (c)(i), (c)(vi) and (c)(viii) of such
definition in their entirety and replacing them with the following:

“(i) (x) extraordinary, unusual, or non-recurring non-cash costs, non-cash
expenses and non-cash losses, and (y) extraordinary, unusual, or non-recurring
cash costs, cash expenses and cash losses in an aggregate amount not to exceed
$750,000 in any fiscal quarter, commencing with the fiscal quarter commencing on
July 1, 2018,”

 

3



--------------------------------------------------------------------------------

“(vi) service parts lower of cost or market adjustment up to an aggregate amount
not to exceed $2,000,000 in any fiscal quarter,”

“(viii) reasonable transaction costs and expenses (whether or not capitalized
through amortization): (A) incurred in connection with this Agreement and the
Term Loan Agreement: (1) during the period from the Closing Date through and
including the fiscal year ending on or about March 31, 2017 up to an aggregate
amount not to exceed $750,000, and (2) in addition to, but without duplication
of, the transaction costs and expenses described in clauses (B) and (C) below,
during any fiscal year ending thereafter up to an aggregate amount not to exceed
$500,000 in any fiscal year, (B) actually incurred in connection with the Second
Amendment, the Third Amendment, the Fourth Amendment and the corresponding
amendments to the Term Loan Agreement and the Intercreditor Agreement (other
than, for the avoidance of doubt, any costs and expenses incurred in connection
with the Repayment Transaction (as defined in the Fourth Amendment)); and
(C) actually incurred in connection with the warrants issued to the Term Loan
Lenders in connection with the amendments to the Term Loan Agreement executed
and delivered in connection with the Second Amendment, the Third Amendment and
the Fourth Amendment,”.

(iv) EBITDA. The definition of “EBITDA” in Section 1.2 of the Credit Agreement
is hereby further amended by (x) deleting “and” appearing at the end of clause
(c)(xviii) of such definition, (y) deleting “minus” appearing at the end of
clause (c)(xix) of such definition and replacing it with “and”; and
(z) inserting the following new clause (c)(xx) at the end of clause (c) of such
definition:

“(xx) reasonable fees, costs and expenses incurred in connection with the SEC
Inquiry and the Repayment Transaction (as defined in the Fourth Amendment) in an
aggregate amount for all such fees, costs and expenses described under this
clause (xx) not to exceed $4,000,000 in any fiscal quarter.”

(v) EBITDA. The definition of “EBITDA” in Section 1.2 of the Credit Agreement is
hereby further amended by deleting clause (d) of such definition and replacing
it with the following:

“(d) Reserved.”

(vi) Federal Funds Effective Rate. The definition of “Federal Funds Effective
Rate” in Section 1.2 of the Credit Agreement is hereby amended by deleting such
definition in its entirety and replacing it with the following:

“ ‘Federal Funds Effective Rate’ shall mean, for any day, the rate per annum
(based on a year of 360 days and actual days elapsed and rounded upward to the
nearest 1/100 of 1%) calculated by the Federal Reserve Bank of New York (or any
successor), based on such day’s overnight federal funds transactions by

 

4



--------------------------------------------------------------------------------

depositary institutions, as determined in such matter as such Federal Reserve
Bank (or any successor) shall set forth on its public website from time to time,
and as published on the next succeeding Business Day by such Federal Reserve
Bank as the “Federal Funds Effective Rate”; provided, if such Federal Reserve
Bank (or its successor) does not publish such rate on any day, the “Federal
Funds Effective Rate” for such day shall be the Federal Funds Effective Rate for
the last day on which such rate was announced.”

(vii) Fee Letter. The definition of “Fee Letter” in Section 1.2 of the Credit
Agreement is hereby amended by deleting such definition in its entirety and
replacing it with the following:

“ ‘Fee Letter’ shall mean the Second Amended and Restated Fee Letter, dated as
of the Fourth Amendment Effective Date, by and among Borrowers and Agent.”

(viii) Intercreditor Agreement. The definition of “Intercreditor Agreement” in
Section 1.2 of the Credit Agreement is hereby amended by deleting such
definition in its entirety and replacing it with the following:

“ ‘Intercreditor Agreement’ shall mean that certain Intercreditor Agreement,
dated as of the Closing Date, as amended by Amendment No. 1 to Intercreditor
Agreement, dated as of November 6, 2017, Amendment No. 2 to Intercreditor
Agreement, dated as of February 14, 2018, and Amendment No. 3 to Intercreditor
Agreement, dated as of the Fourth Amendment Effective Date, between Agent and
Term Loan Agent, as the same may be further amended, modified, supplemented,
renewed, restated or replaced in accordance with the terms thereof.”

(ix) LIBOR Rate. The definition of “LIBOR Rate” in Section 1.2 of the Credit
Agreement is hereby amended by deleting such definition in its entirety and
replacing it with the following:

“ ‘LIBOR Rate’ shall mean for any LIBOR Rate Loan for the then current Interest
Period relating thereto, the interest rate per annum determined by Agent by
dividing (the resulting quotient rounded upwards, if necessary, to the nearest
1/100th of 1% per annum) (a) the rate which appears on the Bloomberg Page BBAM1
(or on such other substitute Bloomberg page that displays rates at which U.S.
dollar deposits are offered by leading banks in the London interbank deposit
market), or the rate which is quoted by another source selected by Agent as an
authorized information vendor for the purpose of displaying rates at which U.S.
dollar deposits are offered by leading banks in the London interbank deposit
market (a “LIBOR Alternate Source”), at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period as the
London interbank offered rate for U.S. Dollars for an amount comparable to such
LIBOR Rate Loan and having a borrowing date and a maturity comparable to such
Interest Period (or (x) if there shall at any time, for any reason, no longer

 

5



--------------------------------------------------------------------------------

exist a Bloomberg Page BBAM1 (or any substitute page) or any LIBOR Alternate
Source, a comparable replacement rate determined by Agent at such time (which
determination shall be conclusive absent manifest error), (y) if the LIBOR Rate
is unascertainable as set forth in Section 3.8.2(i) hereof, a comparable
replacement rate determined in accordance with Section 3.8.2 hereof), by (b) a
number equal to 1.00 minus the Reserve Percentage; provided, however, that if
the LIBOR Rate determined as provided above would be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement. The LIBOR Rate shall
be adjusted with respect to any LIBOR Rate Loan that is outstanding on the
effective date of any change in the Reserve Percentage as of such effective
date. Agent shall give reasonably prompt notice to the Borrowing Agent of the
LIBOR Rate as determined or adjusted in accordance herewith, which determination
shall be conclusive absent manifest error.”

(x) Maturity Date. The definition of “Maturity Date” in Section 1.2 of the
Credit Agreement is hereby amended by deleting such definition in its entirety
and replacing it with the following:

“ ‘Maturity Date’ shall mean January 31, 2019.”

(xi) Minimum PNC Qualified Cash Amount. The definition of “Minimum PNC Qualified
Cash Amount” in Section 1.2 of the Credit Agreement is hereby amended by
deleting such definition in its entirety and replacing it with the following:

“ ‘Minimum PNC Qualified Cash Amount’ shall mean $5,000,000.”

(xii) Payment in Full; Paid in Full. The definition of “Payment in Full” and
“Paid in Full” in Section 1.2 of the Credit Agreement is hereby amended by
deleting such definition in its entirety and replacing it with the following:

“ ‘Payment in Full’ or ‘Paid in Full’ shall mean (a) the final payment or
repayment and satisfaction in full in immediately available funds of all of the
Obligations, including without limitation all fees or charges that have accrued
hereunder or under any Other Document and are unpaid and the obligations of the
Loans Parties under Section 16.9 hereof (other than (i) contingent
indemnification Obligations which pursuant to the express terms of this
Agreement or any of the Other Documents survive the termination hereof or
thereof but are not then asserted and are unknown, (ii) Obligations with respect
to any Lender-Provided Hedge with respect to which the counterparty providing
such Lender-Provided Hedge has agreed that such Lender-Provided Hedge may remain
outstanding, and (iii) Obligations with respect to any Cash Management Products
and Services with respect to which the Person providing such Cash Management
Products and Services has agreed that such Cash Management Products and Services
may remain outstanding), (b) the receipt by Agent of cash collateral in order to
secure any contingent Obligations for which a claim or demand for payment has
been made on or prior to such time or in respect of matters or circumstances
known to Agent or a Lender at such time that are reasonably expected to result
in any loss,

 

6



--------------------------------------------------------------------------------

cost, damage, or expense (including attorneys’ fees and legal expenses), such
cash collateral to be in such amount as Agent reasonably determines is
appropriate to secure such contingent Obligations, and (c) the termination of
this Agreement and all of the Commitments of the Lenders. If after receipt of
any payment of, or proceeds of Collateral applied to the payment of, any of the
Obligations, Agent or any Lender is required to surrender or return such payment
or proceeds to any Person for any reason, then the Obligations intended to be
satisfied by such payment or proceeds shall be reinstated and continue as if
such payment or proceeds had not been received by Agent or such Lender.”

(xiii) Pledge Agreement. The definition of “Pledge Agreement” in Section 1.2 of
the Credit Agreement is hereby amended by deleting such definition in its
entirety and replacing it with the following:

“ ‘Pledge Agreement’ shall mean the Collateral Pledge Agreement, dated as of the
Closing Date, by Quantum in favor of Agent, as amended by the Pledged Collateral
Addendum, dated as of the Fourth Amendment Effective Date, between Quantum and
Agent, and any other pledge agreement executed and delivered by any Loan Party
or other Person in favor of Agent to secure the Obligations.”

(xiv) Term Loan Agreement. The definition of “Term Loan Agreement” in
Section 1.2 of the Credit Agreement is hereby amended by deleting such
definition in its entirety and replacing it with the following:

“ ‘Term Loan Agreement’ shall mean the Term Loan Credit and Security Agreement,
dated as of the Closing Date, as amended by the First Amendment to Term Loan
Credit and Security Agreement, dated as of April 19, 2017, the Second Amendment
to Term Loan Credit and Security Agreement, dated as of November 6, 2017, the
Third Amendment to Term Loan Credit and Security Agreement, dated as of
February 14, 2018, and the Fourth Amendment to Term Loan Credit and Security
Agreement, dated as of the Fourth Amendment Effective Date, by and among Term
Loan Agent, Term Loan Lenders and the Loan Parties, as the same may be further
amended, modified, supplemented, renewed, restated or replaced from time to
time.”

2. Amount of Revolving Advances. Section 2.1(a) of the Credit Agreement is
hereby amended by deleting the first sentence of such Section in its entirety
and replacing it with the following:

“(a) Amount of Revolving Advances. Subject to the terms and conditions set forth
in this Agreement, each Lender holding a Revolving Commitment, severally and not
jointly, will make Revolving Advances to Borrowers in aggregate amounts
outstanding at any time equal to such Lender’s Revolving Commitment Percentage
of the lesser of (x) the Maximum Revolving Advance Amount, less the outstanding
amount of Swing Loans, less the aggregate Maximum Undrawn Amount of all
outstanding Letters of Credit or (y) an amount equal to the result of the
following (hereinafter, the “Formula Amount”):

 

7



--------------------------------------------------------------------------------

(i) the sum of (A) up to 90% of Eligible Receivables (other than Eligible
Extended Terms Receivables and Eligible Recurring Royalty Revenue Receivables)
and (B) up to 90% of Eligible Insured Foreign Receivables, plus

(ii) the lesser of (A) up to 90% of Eligible Extended Terms Receivables and (B)
$4,000,000; plus

(iii) solely during the Recurring Royalty Revenue Borrowing Period, the lesser
of (A) up to 75% of the estimated amount of Eligible Recurring Royalty Revenue
Receivables as provided by the Specified Recurring Royalty Revenue Customers to
the Borrowers and approved by Agent in its Permitted Discretion, and (B)
$5,250,000; plus

(iv) the least of (A) up to 60% of the cost of the Eligible Inventory, (B) up to
85% of the appraised net orderly liquidation value of Eligible Inventory (as
evidenced by an Inventory appraisal satisfactory to Agent in its Permitted
Discretion), or (C) $17,500,000 in the aggregate at any one time, minus

(v) the aggregate Maximum Undrawn Amount of all outstanding Letters of Credit,
minus

(vi) such reserves as Agent may reasonably deem proper and necessary from time
to time.”

3. Alternate Rate of Interest. Section 3.8 of the Credit Agreement is hereby
amended by deleting such Section in its entirety and replacing it with the
following:

“3.8 Alternative Rate of Interest 3.8.1 Basis for Determining Interest Rate
Inadequate or Unfair. In the event that Agent or any Lender shall have
determined that:(a) reasonable means do not exist for ascertaining the LIBOR
Rate applicable pursuant to Section 2.2 hereof for any Interest Period;

(b) Dollar deposits in the relevant amount and for the relevant maturity are not
available in the London interbank market, with respect to an outstanding LIBOR
Rate Loan, a proposed LIBOR Rate Loan, or a proposed conversion of a Domestic
Rate Loan into a LIBOR Rate Loan;

(c) the making, maintenance or funding of any LIBOR Rate Loan has been made
impracticable or unlawful by compliance by Agent or such Lender in good faith
with any Applicable Law or any interpretation or application thereof by any
Governmental Body or with any request or directive of any such Governmental Body
(whether or not having the force of law); or

 

8



--------------------------------------------------------------------------------

(d) the LIBOR Rate will not adequately and fairly reflect the cost to such
Lender of the establishment or maintenance of any LIBOR Rate Loan, then Agent
shall give Borrowing Agent prompt written or telephonic notice of such
determination. If such notice is given prior to a LIBOR Termination Date (as
defined below) or prior to the date on which Section 3.8.2(a)(ii) hereof
applies, (i) any such requested LIBOR Rate Loan shall be made as a Domestic Rate
Loan, unless Borrowing Agent shall notify Agent no later than 10:00 a.m. two
(2) Business Days prior to the date of such proposed borrowing, that its request
for such borrowing shall be cancelled or made as an unaffected type of LIBOR
Rate Loan, (ii) any Domestic Rate Loan or LIBOR Rate Loan which was to have been
converted to an affected type of LIBOR Rate Loan shall be continued as or
converted into a Domestic Rate Loan, or, if Borrowing Agent shall notify Agent,
no later than 10:00 a.m. two (2) Business Days prior to the proposed conversion,
shall be maintained as an unaffected type of LIBOR Rate Loan, and (iii) any
outstanding affected LIBOR Rate Loans shall be converted into a Domestic Rate
Loan, or, if Borrowing Agent shall notify Agent, no later than 10:00 a.m. two
(2) Business Days prior to the last Business Day of the then current Interest
Period applicable to such affected LIBOR Rate Loan, shall be converted into an
unaffected type of LIBOR Rate Loan, on the last Business Day of the then current
Interest Period for such affected LIBOR Rate Loans (or sooner, if any Lender
cannot continue to lawfully maintain such affected LIBOR Rate Loan). Until such
notice has been withdrawn, Lenders shall have no obligation to make an affected
type of LIBOR Rate Loan or maintain outstanding affected LIBOR Rate Loans and no
Borrower shall have the right to convert a Domestic Rate Loan or an unaffected
type of LIBOR Rate Loan into an affected type of LIBOR Rate Loan.

3.8.2 Successor LIBOR Rate Index.

(a) If Agent determines (which determination shall be final and conclusive,
absent manifest error) that either (i) (A) the circumstances set forth in
Section 3.8.1(a) hereof have arisen and are unlikely to be temporary, or (B) the
circumstances set forth in Section 3.8.1(a) hereof have not arisen but the
applicable supervisor or administrator (if any) of the LIBOR Rate or a
Governmental Body having jurisdiction over Agent has made a public statement
identifying the specific date after which the LIBOR Rate shall no longer be used
for determining interest rates for loans (either such date, a “LIBOR Termination
Date”), or (ii) a rate other than the LIBOR Rate has become a widely recognized
benchmark rate for newly originated loans in Dollars in the U.S. market, then
Agent may (in consultation with the Borrower) choose a replacement index for the
LIBOR Rate and make adjustments to applicable margins and related amendments to
this Agreement as referred to below such that, to the extent practicable, the
all-in interest rate based on the replacement index will be substantially
equivalent to the all-in LIBOR Rate-based interest rate in effect prior to its
replacement.

(b) Agent and the Borrower shall enter into an amendment to this Agreement to
reflect the replacement index, the adjusted margins and such other related
amendments as may be appropriate, in the discretion of Agent, for the
implementation and administration of the replacement index-based rate.

 

9



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Agreement or the Other
Documents (including, without limitation, Section 16.2), such amendment shall
become effective without any further action or consent of any other party to
this Agreement at 5:00 p.m. on the tenth (10th) Business Day after the date a
draft of the amendment is provided to the Lenders, unless Agent receives, on or
before such tenth (10th) Business Day, a written notice from the Required
Lenders stating that such Lenders object to such amendment.

(c) Selection of the replacement index, adjustments to the applicable margins,
and amendments to this Agreement (i) will be determined with due consideration
to the then-current market practices for determining and implementing a rate of
interest for newly originated loans in the United States and loans converted
from a LIBOR Rate-based rate to a replacement index-based rate, and (ii) may
also reflect adjustments to account for (x) the effects of the transition from
the LIBOR Rate to the replacement index and (y) yield- or risk-based differences
between the LIBOR Rate and the replacement index.

(d) Until an amendment reflecting a new replacement index in accordance with
this Section 3.8.2 is effective, each advance, conversion and renewal of a LIBOR
Rate Loan will continue to bear interest with reference to the LIBOR Rate;
provided however, that if the Administrative Agent determines (which
determination shall be final and conclusive, absent manifest error) that a LIBOR
Termination Date has occurred, then following the LIBOR Termination Date, all
LIBOR Rate Loans shall automatically be converted to Domestic Rate Loans until
such time as an amendment reflecting a replacement index and related matters as
described above is implemented.

(e) Notwithstanding anything to the contrary contained herein, if at any time
the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement.”

4. Ownership and Location of Collateral. Section 4.4(b) of the Credit Agreement
is hereby amended by deleting each reference to “the Closing Date” and replacing
it with “the Fourth Amendment Effective Date”.

5. Appraisals. Section 4.7 of the Credit Agreement is hereby amended by deleting
such Section in its entirety and replacing it with the following:

“4.7 Appraisals. Agent may, in its Permitted Discretion, at any time after the
Closing Date and from time to time, (a) engage the services of an independent
appraisal firm or firms of reputable standing, satisfactory to Agent, for the
purpose of appraising the then current values of the Loan Parties’ assets
(including without limitation Inventory, Intellectual Property and the LTO
Program) and (b) engage the services of an independent financial advisor, and
such advisor shall at all times be granted by Borrowers and their Subsidiaries
with full access to, and shall at all times have the right to audit, check and
inspect, the books, records, audits, correspondence and all other papers
relating to the

 

10



--------------------------------------------------------------------------------

operation of each Loan Party’s business. Absent the occurrence and continuance
of an Event of Default at such time, Agent shall consult with Borrowing Agent as
to the identity of any such firms; provided that it is agreed by the parties
hereto that (x) Gordon Brothers Asset Advisors, LLC shall be deemed to be an
acceptable firm for purposes of appraising the value of the LTO Program and (y)
FTI Consulting, Inc. shall be deemed to be an acceptable financial advisor. In
the event the value of the Loan Parties’ assets, as so determined pursuant to
any such appraisal, is less than anticipated by Agent, such that the Revolving
Advances are in excess of such Advances permitted hereunder, then, promptly upon
Agent’s demand for same, the Borrowers shall make mandatory prepayments of then
outstanding Revolving Advances so as to eliminate the excess Advances. All of
the fees and out-of-pocket costs and expenses of any appraisals conducted
pursuant to this Section 4.7 shall be paid for when due, in full and without
deduction, off-set or counterclaim by Borrowers. Notwithstanding the foregoing,
(i) no more than two (2) appraisals of Inventory and no more than two
(2) appraisals of Intellectual Property (which may include, without limitation,
an appraisal of the LTO Program) shall be conducted at the expense of the
Borrowers during any consecutive twelve (12) month period, and (ii) if an Event
of Default shall exist, then notwithstanding anything to the contrary in the
foregoing clause (i), there shall be no limitation on the number or frequency of
appraisals which may be conducted at the expense of the Borrowers.”

6. Deposit Accounts. Section 4.8(j) of the Credit Agreement is hereby amended by
deleting the reference to “the Closing Date” and replacing it with “the Fourth
Amendment Effective Date”.

7. Representations and Warranties

(a) Solvency; No Litigation. Sections 5.8(a) and (b) of the Credit Agreement are
hereby amended by deleting each reference to “the Closing Date” and replacing it
with “the Fourth Amendment Effective Date”.

(b) Intellectual Property. Section 5.9 of the Credit Agreement is hereby amended
by deleting the reference to “the Closing Date” and replacing it with “the
Fourth Amendment Effective Date”.

(c) Business and Property of the Loan Parties. Section 5.18 of the Credit
Agreement is hereby amended by deleting the reference to “the Closing Date” in
the second sentence of such Section and replacing it with “the Fourth Amendment
Effective Date”.

(d) Certificate of Beneficial Ownership. Section 5.20 of the Credit Agreement is
hereby amended by deleting such Section in its entirety and replacing it with
the following:

“5.20 Certificate of Beneficial Ownership. The Certificate of Beneficial
Ownership executed and delivered to Agent and Lenders for each Loan Party on or
prior to the Fourth Amendment Effective Date, as updated from time to time in
accordance with this Agreement, is accurate, complete and correct as of the
Fourth Amendment Effective Date and as of the date any such update is
delivered.”

 

11



--------------------------------------------------------------------------------

(e) Equity Interests. Section 5.21 of the Credit Agreement is hereby amended by
deleting the reference to “the Closing Date” and replacing it with “the Fourth
Amendment Effective Date”.

(f) Letter of Credit Rights. Section 5.23 of the Credit Agreement is hereby
amended by deleting the reference to “the Closing Date” and replacing it with
“the Fourth Amendment Effective Date”.

8. Financial Covenants. Section 6.5 of the Credit Agreement is hereby amended by
deleting such Section in its entirety and replacing it with the following:

“6.5 Financial Covenants.

(a) Reserved.

(b) Minimum EBITDA. Maintain as of the end of each fiscal quarter, EBITDA of
Quantum and its Subsidiaries, on a consolidated basis, of not less than the
amount set forth below for each fiscal quarter period then ended set forth
below:

 

Fiscal Quarter Ending

   Minimum EBITDA  

September 30, 2018

   $ 4,600,000  

December 31, 2018

   $ 8,500,000  

(c) Reserved.

(d) Minimum PNC Qualified Cash. Maintain at all times PNC Qualified Cash in an
amount of not less than the Minimum PNC Qualified Cash Amount.”

9. Affirmative Covenants. Article VI of the Credit Agreement is hereby amended
by inserting the following new Sections 6.15, 6.16 and 6.17 to the end of such
Article:

“6.15 Certificate of Beneficial Ownership and Other Additional Information.
Provide to Agent and the Lenders, promptly upon request: (a) confirmation of the
accuracy of the information set forth in the most recent Certificate of
Beneficial Ownership provided to Agent and Lenders; (b) a new Certificate of
Beneficial Ownership, in form and substance acceptable to Agent and each Lender,
when the individual(s) to be identified as a Beneficial Owner have changed; and
(c) such other information and documentation as may reasonably be requested by
Agent or any Lender from time to time for purposes of compliance by Agent or
such Lender with Applicable Laws (including without limitation the USA Patriot
Act and other “know your customer” and anti-money laundering rules and
regulations), and any policy or procedure implemented by Agent or such Lender to
comply therewith.

 

12



--------------------------------------------------------------------------------

6.16 LTO Program.

(a) Subject to Section 18(b) of the Fourth Amendment, ensure that (i) all of the
rights and interests under, in and to the LTO Program, the Recurring Royalty
Revenue, all Format Development Agreements and any other contracts related to
the foregoing, and (ii) all Intellectual Property necessary to, and primarily
used in, the LTO Program, are owned by, in the name of and registered under, as
applicable, LTO Subsidiary; and

(b) Upon the occurrence of any Default or Event of Default, and at the
reasonable request of Agent, promptly transfer to LTO Subsidiary any additional
rights or interests relating to the LTO Program, including without limitation
any Intellectual Property used in the LTO Program and any employees engaged in
work relating to, or servicing, the LTO Program.

6.17 Repayment Transaction Status Report. Cause, no less frequently than once
each week, the President or Chief Financial Officer of Quantum and the
Investment Banker (as defined in the Fourth Amendment) to either (a) have a
teleconference (at times during each such week that are mutually convenient for
the Loan Parties and Agent) with Agent and each Lender that elects to
participate in such teleconference to discuss the then current status of the
Repayment Transaction (as defined in the Fourth Amendment) or (b) provide a
written process update (which may be delivered via email) in reasonable detail
regarding the current status of the Repayment Transaction (as defined in the
Fourth Amendment).”

10. Negative Covenants. Article VII of the Credit Agreement is hereby amended by
inserting the following new Section 7.20 to the end of such Article:

“7.20 Quantum LTO as a Special Purpose Vehicle. Permit Quantum LTO to incur any
Indebtedness other than (a) the Obligations, (b) the guaranty of the Term Loan
Indebtedness, and (c) liabilities arising in connection with the LTO Program in
the ordinary course of business.”

11. Information as to Borrowers.

(a) Section 9.2 of the Credit Agreement is hereby amended by deleting clause
(d) in the first sentence of such Section in its entirety and replacing it with
the following:

“(d) promptly following Agent’s request, (i) the estimated amount of Eligible
Recurring Royalty Revenue Receivables as provided by the Specified Recurring
Royalty Revenue Customers to the Borrowers and (ii) such other schedules,
documents, reports and/or information regarding the Collateral or the financial
condition of the Loan Parties and their Subsidiaries as Agent may reasonably
request”.

 

13



--------------------------------------------------------------------------------

(b) Section 9.7 of the Credit Agreement is hereby amended by deleting such
Section in its entirety and replacing it with the following:

“9.7 Annual Financial Statements. Furnish Agent (i) on or before January 31,
2019, for the fiscal year ending March 31, 2018, and (ii) within ninety
(90) days after the end of each fiscal year ending thereafter, audited financial
statements of Quantum and its Subsidiaries, on a consolidated basis and
unaudited financial statements of Quantum and its Subsidiaries, on a
consolidating basis (which shall consist of a balance sheet and statements of
income, stockholders’ equity and cash flow), from the beginning of the current
fiscal year to the end of such fiscal year and the balance sheet as at the end
of such fiscal year, all prepared in accordance with GAAP, and in reasonable
detail and audited by independent certified public accountants reasonably
acceptable to Agent (the “Accountants”) and certified without qualification
(except, with respect to the fiscal year ending March 31, 2018, (x) any
qualification solely due to the projected, potential or possible failure to
comply with any covenant under this Agreement or the Term Loan Agreement during
the one year period following the date such certification is delivered or (y) a
“ going concern” statement or qualification solely due to the impending maturity
of the Obligations and the Term Loan Indebtedness). The reports described in
this Section shall be accompanied by a Compliance Certificate.”

(c) Article IX of the Credit Agreement is hereby amended by inserting the
following new Sections 9.19, 9.20 and 9.21 to the end of such Article:

“9.19 Weekly Information Report. Furnish Agent, weekly (no later than Thursday
of each week (or, if Thursday is not a Business Day, on the next succeeding
Business Day)) (a) an information report, in form to be mutually agreed upon by
Quantum and Agent, which such report shall in any event include, without
limitation, actual accounts payable aging for the prior week and actual cash
receipts and cash disbursements for the prior week, and (b) Quantum’s quarterly
revenue forecast, updated as of the Tuesday of such week (or, if Tuesday is not
a Business Day, on the next succeeding Business Day), prepared in good faith
based upon assumptions which the Borrowers believe to be reasonable in light of
the conditions existing at the time of delivery thereof (collectively, each a
“Weekly Information Report”).

9.20 Monthly Cash Flow Forecast Report. Furnish Agent, monthly (no later than
ten (10) Business Days after the end of each month), a thirteen (13) week cash
flow forecast, commencing as of the first day of the week in which it was
delivered, prepared by Quantum and covering Quantum and its Subsidiaries on a
consolidated basis, which cash flow forecast shall be in form and substance
reasonably satisfactory to Agent and prepared in good faith based upon
assumptions which the Borrowers believe to be reasonable in light of the
conditions existing at the time of delivery thereof (each a “Cash Flow
Forecast”).

 

14



--------------------------------------------------------------------------------

9.21 Variance Report. Furnish Agent, weekly (no later than Friday of each week
(or, if Friday is not a Business Day, on the next succeeding Business Day)), (a)
commencing with the first full week after the first Cash Flow Forecast required
pursuant to Section 9.20 hereof has been received, a variance report comparing
the actual cash receipts and cash disbursements for the prior week to the
forecasted results for such week as set forth in the most recently received Cash
Flow Forecast and (b) a variance report comparing the quarterly revenue forecast
from the most recently received Weekly Information Report to the quarterly
revenue forecast from the immediately preceding Weekly Information Report.”

12. Events of Default.

(a) Financial Information. Section 10.3 of the Credit Agreement is hereby
amended by deleting such Section in its entirety and replacing it with the
following:

“10.3 Financial Information. Failure by any Loan Party to (a) furnish financial
information when due under Sections 9.7, 9.9, 9.12, 9.13, 9.19, 9.20 or 9.21 of
this Agreement, or (b) permit the inspection of its books or records or access
to its premises for audits and appraisals in accordance with the terms of
Section 4.6 hereof;”.

(b) Noncompliance. Sections 10.5(a) and (b) of the Credit Agreement are hereby
amended by deleting such Sections in their entirety and replacing them with the
following:

“(a) failure or neglect of any Loan Party to perform, keep or observe any term,
provision, condition or covenant contained in Sections 4.1, 4.2, 4.6, 4.8, 6.2
(solely if a Loan Party is not in good standing in its jurisdiction of
incorporation or formation), 6.5, 6.6(a), 6.14, 6.16, any Section of Article VII
(other than Section 7.16), or Sections 9.1, 9.2, 9.5(a) or 16.18 of this
Agreement;

(b) failure or neglect of any Loan Party to perform, keep or observe any other
term, provision, condition or covenant contained in Sections 4.4, 4.5, 4.7,
4.12, 6.3, 6.11, 6.15, 6.17, 9.4, 9.5(b), 9.6, 9.10, 9.11, 9.17 or 9.18 of this
Agreement which is not cured within fifteen (15) days after the earlier of (x)
knowledge of such failure or neglect by a Responsible Officer of any Loan Party
or (y) the receipt by Borrowing Agent of written notice of such failure or
neglect from Agent or any Lender (provided that such fifteen (15) day period
shall not apply in the case of any failure or neglect to perform, keep or
observe any term, provision, condition or covenant which is not capable of being
cured at all or within such fifteen (15) day period); or”.

13. Notices. Section 16.6 of the Credit Agreement is hereby amended by deleting
the addresses for notices to Agent and PNC and replacing them with the
following:

 

15



--------------------------------------------------------------------------------

  “(A)   If

to Agent or PNC at:

PNC Bank, National Association

One North Franklin Street, 25th Floor

Chicago, IL 60606

Attention: Relationship Manager

Facsimile: (312) 454-2919

with a copy to:

Blank Rome LLP

The Chrysler Building

405 Lexington Avenue

New York, NY 10174-0208

Attention: Michael J. Loesberg, Esq.

Facsimile: (212) 885-5001”

14. Exhibits and Schedules to Credit Agreement.

(a) The Schedules to the Credit Agreement are hereby amended as of the Fourth
Amendment Effective Date as set forth on Schedule II attached hereto.

(b) Exhibit 1.2(b) to the Credit Agreement is hereby amended by deleting such
Exhibit in its entirety and replacing it with Exhibit 1.2(b) attached hereto.

15. New Borrower Joinder. Quantum LTO has agreed to join the Credit Agreement as
a Borrower pursuant to the terms hereof and thereof. Accordingly, each Loan
Party hereby agrees as follows:

(a) Quantum LTO acknowledges and confirms that it has received a copy of the
Credit Agreement and the schedules and exhibits thereto, in each case as amended
to date (including by this Amendment).

(b) Quantum LTO hereby acknowledges, agrees and confirms that, by its execution
of this Amendment, Quantum LTO will become a party to the Credit Agreement and a
“Borrower” for all purposes of the Credit Agreement and the Other Documents, and
shall have all of the obligations of a Borrower thereunder as if it had
originally executed the Credit Agreement and such Other Documents. Quantum LTO
hereby ratifies, as of the Fourth Amendment Effective Date, and agrees to be
bound by, all of the terms, provisions and conditions contained in the Credit
Agreement and in the Other Documents applicable to the Borrowers and/or the Loan
Parties, including without limitation (i) all of the representations and
warranties set forth in Article V of the Credit Agreement, (ii) all of the
affirmative covenants set forth in Article VI of the Credit Agreement, and
(iii) all of the negative covenants set forth in Article VII of the Credit
Agreement.

 

16



--------------------------------------------------------------------------------

(c) Without limiting the generality of the foregoing, Quantum LTO hereby (i)
assigns, pledges and grants to Agent, for its benefit and for the ratable
benefit of each Lender and each other Secured Party, a continuing security
interest in and to and Lien on all of its Collateral, whether now owned or
existing or hereafter created, acquired or arising and wheresoever located, to
secure the prompt payment and performance to Agent and each Lender (and each
other holder of any Obligations) of the Obligations, and (ii) unconditionally
guarantees, as a primary obligor and not merely as a surety, jointly and
severally with each other Guarantor when and as due, whether at maturity, by
acceleration, by notice of prepayment or otherwise, the due and punctual
performance of all Obligations. In furtherance of the foregoing, Quantum LTO
hereby authorizes Agent to file against it, one or more financing, continuation
or amendment statements pursuant to the Uniform Commercial Code in form and
substance satisfactory to Agent (which statements may have a description of
collateral which is broader than that set forth herein, including without
limitation a description of Collateral as “all assets” and/or “all personal
property” of Quantum LTO).

(d) Quantum LTO hereby agrees that at any time and from time to time, upon the
reasonable request of Agent, it will execute and deliver such other and further
agreements, documents and instruments and do such other further acts and things
as Agent may reasonably request in order to effect the purposes of the joinder
set forth in this Section. In addition, and in accordance with Article XV of the
Credit Agreement, Quantum LTO hereby irrevocably designates Borrowing Agent to
be its attorney and agent and in such capacity to (i) borrow, (ii) request
Advances, (iii) sign and endorse notes, (iv) execute and deliver all
instruments, documents, applications, security agreements and all other
agreements, documents, instruments, certificates, notices and further assurances
now or hereafter required under the Credit Agreement or the Other Documents,
(v) make elections regarding interest rates, and (vi) otherwise take action
under and in connection with the Credit Agreement and the Other Documents, all
on behalf of and in the name of Quantum LTO, and hereby authorizes Agent to pay
over or credit all proceeds of Advances in accordance with the request of
Borrowing Agent.

16. Representations and Warranties. In addition to the continuing
representations and warranties heretofore or hereafter made by the Loan Parties
to Agent and Lenders pursuant to the Credit Agreement and the Other Documents,
each Loan Party hereby represents and warrants to Agent and each Lender as
follows:

(a) each Loan Party has full power, authority and legal right to enter into this
Amendment and to perform all its respective Obligations hereunder;

(b) this Amendment has been duly executed and delivered by each Loan Party;

(c) this Amendment constitutes the legal, valid and binding obligation of each
Loan Party enforceable in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally;

 

17



--------------------------------------------------------------------------------

(d) the execution, delivery and performance of this Amendment (i) are within
each Loan Party’s corporate powers, as applicable, (ii) have been duly
authorized by all necessary corporate action, as applicable, (iii) are not in
contravention of law or the terms of such Loan Party’s Organizational Documents
or to the conduct of such Loan Party’s business or of any Material Contract or
undertaking to which such Loan Party is a party or by which such Loan Party is
bound, including without limitation the Term Loan Documents, (iv) will not
conflict with or violate any law or regulation, or any judgment, order or decree
of any Governmental Body, (v) will not require the Consent of any Governmental
Body, any party to a Material Contract or any other Person, except (x) any
Consents of any party to a Material Contract or any other Person (other than a
Governmental Body) with respect to which the failure to obtain could not
reasonably be expected, individually or in the aggregate to have a Material
Adverse Effect, (y) any immaterial Consents of any Governmental Body, or
(z) those Consents set forth on Schedule 5.1 to the Credit Agreement, all of
which will have been duly obtained, made or complied with prior to the Fourth
Amendment Effective Date and which are in full force and effect on the Fourth
Amendment Effective Date, and (vi) will not conflict with, nor result in any
breach in any of the provisions of or constitute a default under or result in
the creation of any Lien except Permitted Encumbrances upon any asset of such
Loan Party under the provisions of any material agreement, instrument, or other
document to which such Loan Party is a party or by which it or its property is a
party or by which it may be bound, including without limitation the Term Loan
Documents;

(e) each Loan Party is duly formed or incorporated, as applicable, and in good
standing under the laws of the state of its incorporation or formation, as
applicable, and is good standing in such state and is qualified to do business
in any state where the failure to be so qualified could reasonably be expected
to result in a Material Adverse Effect;

(f) each of the representations and warranties made by any Loan Party in the
Credit Agreement and the Other Documents, each as amended hereby, are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that are qualified or
modified by materiality in the text thereof) as if made on the date of this
Amendment and after giving effect to this Amendment and the transactions
contemplated hereby, except to the extent that any such representation or
warranty is made as of an earlier and/or specified date, in which case such
representation or warranty shall have been true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that are qualified or modified by materiality in
the text thereof)) as of such earlier or specified date; and

(g) after giving effect to the transactions contemplated by this Amendment, on
the date of this Amendment, no Default or Event of Default exists or has
occurred and is continuing.

17. Conditions Precedent. The effectiveness of this Amendment is expressly
conditioned upon the satisfaction of each of the following conditions precedent
in a manner satisfactory to Agent:

(a) Agent shall have received this Amendment, duly authorized, executed and
delivered by each Loan Party;

 

18



--------------------------------------------------------------------------------

(b) Agent shall have received, in each case in form and substance reasonably
satisfactory to Agent, each of the documents set forth on Schedule I attached
hereto, duly authorized, executed and delivered by the parties thereto (as
applicable);

(c) Agent shall have received payment from Borrowers of all fees payable to
Agent and Lenders on the Fourth Amendment Effective Date pursuant to the terms
of the Fee Letter and all other fees, charges and disbursements of Agent and its
counsel required to be paid pursuant to the Credit Agreement in connection with
the preparation, execution and delivery of this Amendment;

(d) all proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be reasonably satisfactory to Agent and its counsel; and

(e) on the date of this Amendment and after giving effect to the provisions of
this Amendment and the transactions contemplated hereby, no Default or Event of
Default shall exist or have occurred and be continuing.

18. Conditions Subsequent.

(a) On or prior to August 30, 2018 (or such later date as Agent shall agree to
in writing in its sole discretion), the Loan Parties shall deliver to Agent, in
form and substance satisfactory to Agent, appropriate loss payable endorsements
naming Agent as mortgagee and/or lender loss payee (as applicable) as its
interests may appear with respect to all insurance coverage of the Loan Parties
referred to in clauses (i) and (iii) of Section 6.6 of the Credit Agreement, and
providing (i) that all proceeds under such policies shall be payable to Agent,

(ii) no such insurance shall be affected by any act or neglect of the insured or
owner of the property described in such policy, and (iii) that such policy and
loss payable clauses may not be cancelled, amended or terminated unless at least
thirty (30) days prior written notice is given to Agent (or in the case of
non-payment, at least ten (10) days prior written notice).

(b) On or prior to September 22, 2018 (or such later date as Agent shall agree
to in writing in its sole discretion), Quantum shall (i) transfer to Quantum LTO
all of its rights, title and interest under, in and to (x) the LTO Program, the
Recurring Royalty Revenue, all Format Development Agreements and any other
contracts related to the foregoing, and (y) all Intellectual Property necessary
to, and primarily used in, the LTO Program and (ii) take all action that Agent
may reasonably request in order to perfect Agent’s Lien upon, or to enable Agent
to protect, exercise or enforce its rights in, the Collateral of Quantum LTO
(including, but not limited to, executing and delivering an assignment of
security interest in all of Quantum LTO’s Intellectual Property), in each case
in form and substance reasonably satisfactory to Agent.

(c) Each Loan Party, will, and will cause each of its Subsidiaries to, comply
with each of the Milestones (as defined below) set forth below on or prior to
the applicable date for compliance indicated below with respect to such
Milestone.

 

19



--------------------------------------------------------------------------------

(d) Any failure by the Loan Parties to comply with the requirements of this
Section shall constitute an immediate Event of Default.

19. Repayment Transaction and Related Milestones. The Loan Parties have notified
Agent and the Lenders that the Loan Parties have retained Armory Securities, LLC
(the “Investment Banker”) to pursue a refinancing or other transaction that
results in the Payment in Full of all of the Obligations and the termination of
the Credit Agreement and the Other Documents pursuant to the terms of a payoff
letter reasonably acceptable to Agent (the “Repayment Transaction”) with one or
more Potential Repayment Transaction Parties (as defined below). The Loan
Parties hereby (i) authorize the Investment Banker to meet with Agent, Lenders,
and each of their respective advisors (in person and telephonically), and
provide to Agent such information and reports as Agent may request from time to
time, and (ii) agree, at all times, to (x) continue to retain the Investment
Banker for the purpose of effectuating the Repayment Transaction, (y) not
interfere with the Investment Banker or with the performance of the Investment
Banker’s responsibilities and (z) diligently pursue the Repayment Transaction
and take all commercially reasonable steps to consummate the Repayment
Transaction. In furtherance of the foregoing, the Loan Parties, will, and will
cause each of their Subsidiaries to, comply with each of the milestones (the
“Milestones”) set forth below (and failure by the Loan Parties to comply with
any Milestone as of the date indicated below therefor (or such later date as
Agent shall agree to in writing in its sole discretion) will constitute an
immediate Event of Default):

(a) List of Potential Repayment Transaction Parties. On or before August 24,
2018 (or such later date as Agent shall agree to in writing in its sole
discretion), Borrowers will provide to Agent a list of financial institutions
and/or investors that Borrowers, in consultation with the Investment Bank, have
identified as a potential financing source or transaction counterparty, as
applicable, for the Repayment Transaction (each, a “Potential Repayment
Transaction Party”); provided, that if negotiations cease with any Potential
Repayment Transaction Party in respect of the Repayment Transaction, such
financial institution or other third party shall no longer be considered a
“Potential Repayment Transaction Party” for purposes of this Section;

(b) Distribution of “Teaser” and Non-Disclosure Agreement. On or before
August 31, 2018 (or such later date as Agent shall agree to in writing in its
sole discretion), Borrowers will cause the Investment Bank to distribute a
“teaser” regarding the Loan Parties’ assets and businesses, and a non-disclosure
agreement with respect to the Repayment Transaction, in each case in form and
substance reasonably acceptable to Agent;

(c) Establishment of Data Site. On or before August 31, 2018 (or such later date
as Agent shall agree to in writing in its sole discretion), Borrowers will cause
the Investment Banker to (i) establish a data site with respect to the Repayment
Transaction and (ii) permit each Potential Repayment Transaction Party which has
executed a non-disclosure agreement, in form and substance reasonably
satisfactory to the Borrowers (an “NDA”) to obtain access thereto;

(d) Distribution of CIM. On or before August 31, 2018 (or such later date as
Agent shall agree to in writing in its sole discretion), Borrowers will cause
the Investment Banker to distribute a confidential information memorandum, in
form and substance reasonably acceptable to Agent, with respect to the Repayment
Transaction to each Potential Repayment Transaction Party which has executed an
NDA;

 

20



--------------------------------------------------------------------------------

(e) Term Sheet. On or before October 15, 2018 (or such later date as Agent shall
agree to in writing in its sole discretion), Borrowers will provide to Agent
copies of one or more non-binding term sheets (at least one of which (i) shall
contain reasonable and market diligence and closing conditions for a transaction
of the type which would, if consummated, result in the consummation of the
Repayment Transaction, and (ii) set forth the material economic terms of a
proposed transaction which, if consummated, would be sufficient to result in the
consummation of a Repayment Transaction (“Sufficient Terms”)); and

(f) Commitment Letter/Draft Documentation. On or before November 30, 2018 (or
such later date as Agent shall agree to in writing in its sole discretion),
Borrowers will provide to Agent either (i) executed copies of at least one
binding commitment letter, setting forth Sufficient Terms and a reasonable
timeline for closing of a Repayment Transaction on or prior to January 31, 2019,
or (ii) copies of draft documentation that has been provided to the Borrowers by
a Potential Repayment Transaction Party containing Sufficient Terms.

20. Reaffirmation. Each Loan Party hereby ratifies and reaffirms (a) all of its
payment and performance obligations, contingent or otherwise, under the Credit
Agreement and each of the Other Documents to which it is a party, and (b) its
grant to Agent of a security interest in the Collateral under the Credit
Agreement and each of the Other Documents to which it is a party.

21. Acknowledgments. To induce Agent and Lenders to enter into this Amendment,
Borrowers and each other Loan Party acknowledge that:

(a) as of the Fourth Amendment Effective Date, (i) Agent and Lenders have
performed without default all obligations required of Agent and Lenders under
the Credit Agreement and each of the Other Documents; and (ii) there are no
disputes with or claims against Agent or Lenders, or any knowledge of any facts
giving rise to any disputes or claims, related to the Credit Agreement or any of
the Other Documents, including, without limitation, any disputes or claims or
knowledge of facts giving rise thereto, that involve a breach or violation on
the part of Agent or any Lender of the terms and conditions of the Credit
Agreement or any of the Other Documents; and

(b) no Loan Party has any valid defense to the enforcement of their respective
obligations set forth in the Credit Agreement, the Other Documents or this
Amendment, as applicable, by reason of any circumstance, action, cause or thing
whatsoever which arises at any time on or prior to the day and date of this
Amendment.

22. Governing Law. This Amendment and all matters relating hereto or arising
herefrom (whether arising under contract law, tort law or otherwise) shall, in
accordance with Section 5-1401 of the General Obligations Law of the State of
New York, be governed by and construed in accordance with the laws of the State
of New York.

 

21



--------------------------------------------------------------------------------

23. Effect of this Agreement. Except as expressly amended pursuant hereto, no
other changes or modifications to the Credit Agreement or any of the Other
Documents are intended or implied, and in all other respects, the Credit
Agreement and each of the Other Documents is hereby specifically ratified,
restated and confirmed by all parties hereto as of the date of this Amendment.
To the extent that any provision of the Credit Agreement or any of the Other
Documents are inconsistent with the provisions of this Amendment, the provisions
of this Amendment shall control.

24. Binding Effect. This Amendment shall bind and inure to the benefit of the
respective successors and permitted assigns of each of the parties hereto.

25. Further Assurances. The Loan Parties shall execute and deliver such further
documents and take such further action as may be reasonably requested by Agent
to effectuate the provisions and purposes of this Amendment.

26. Counterparts; Electronic Signature. This Amendment may be executed in any
number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile or electronic transmission (including email transmission of a .pdf
image) shall be deemed to be an original signature hereto.

27. Release. In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Loan Party, on behalf of
itself and its respective successors, assigns, and other legal representatives,
hereby absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, their respective successors and assigns, and their
respective present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a “Claim” and
collectively, “Claims”) of every name and nature, known or unknown, suspected or
unsuspected, as of the date of this Amendment, both at law and in equity, which
such Loan Party, or any of its respective successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
day and date of this Amendment, in each case for or on account of, or in
relation to, or in any way in connection with any of the Credit Agreement, any
of the Other Documents or transactions thereunder or related thereto; provided
that nothing contained herein shall release any Releasee from any Claims
resulting from the gross negligence, willful misconduct or material breach of
the Credit Agreement or any of the Other Documents by any Releasee as determined
by a court of competent jurisdiction in a final non-appealable judgment or order
or for any Claim arising with respect to obligations arising under this
Amendment or the documents entered into as of the Fourth Amendment Effective
Date.

[Remainder of Page Intentionally Left Blank]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

BORROWERS:

   

QUANTUM CORPORATION

   

By:

 

/s/ J. Michael Dodson

   

Name:

 

J. Michael Dodson

   

Title:

 

Chief Financial Officer

   

QUANTUM LTO HOLDINGS, LLC

   

By:

 

/s/ J. Michael Dodson

   

Name:

 

J. Michael Dodson

AGENT AND LENDERS:

   

Title:

 

Chief Financial Officer

   

PNC BANK, NATIONAL ASSOCIATION,

as Agent and Lender

   

By:

 

/s/ Daniela Piemonte

   

Name:

 

Daniela Piemonte

   

Title:

 

Assistant Vice President

[Signature Page to Fourth Amendment and Joinder to Revolving Credit and Security
Agreement]